COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
 ANA M. HUERTA,                              '
                                                       No. 08-12-00017-CV
                              Appellant,     '
                                                         Appeal from the
 v.                                          '
                                                        65th District Court
 PEDRO D. HUERTA,                            '
                                                            of El Paso County, Texas
                                                 '
                              Appellee.
                                                     '         (TC# 2010CM2390)

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to resolve the appeal in accordance with

the parties’ agreement as permitted by TEX. R. APP. P. 42.1(a)(2). Accordingly, we grant the

motion and set aside the judgment of the trial court and remand the cause for entry of an agreed

judgment pursuant to the terms of the parties’ settlement agreement. Pursuant to Rule 42.1(d),

costs are taxed against Appellant. See TEX. R. APP. P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
November 7, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.